 13307 NLRB No. 2TILDEN ARMS MANAGEMENT CO.1In agreeing with the judge the money William Boykin receivedas a result of an arbitration award should not be included in
Boykin's interim earnings, we note that the arbitration award was re-
ceived from the predecessor employer.However, we note, in accordance with the Board's decision in theunderlying unfair labor practice proceeding, that the Respondent
should be credited for the $2000 it paid to Boykin. 276 NLRB 1111,
1120 (1985), enfd. Docket No. 87-4072 (2d Cir. Nov. 20, 1987) (un-
published).Chaim Babad, Usher Babad, Chaim Schweid, Ba-ruch Nathan Halberstan, LSM Management
(Bernat Steinmetz, General Partner), and Sher-
man Management Co. (Emanual Steinmetz,
General Partner), a co-partnership, d/b/a
Tilden Arms Management Co. and Toby Es-
tates, Inc., and Tilden Arms Management
Corp., a single employer and Local 32B-32J,Service Employees International Union, AFL±
CIO. Case 29±CA±9955April 9, 1992SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn April 23, 1991, Administrative Law Judge How-ard Edelman issued the attached supplemental decision.
The Respondent filed exceptions and a supporting
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the supplemental decisionand the record in light of the Respondent's exceptions
and brief and has decided to adopt the judge's rulings,
findings,1and conclusions only to the extent consistentwith this supplemental decision. For the reasons set
forth in section 2 below, we vacate the judge's supple-
mental order and remand the case to the judge for a
recalculation of the backpay owed employee Boykin.1. The Respondent contends that Tilden Arms Man-agement Corp. (the Corporation) was not alleged as a
successor employer in the General Counsel's backpay
specification and did not receive notice of the backpay
proceeding. At the hearing, the judge granted the Gen-
eral Counsel's request to amend the specification to in-
clude the Corporation as the Respondent. We find no
merit to Respondent's contention.The record shows that in January 1986, RespondentTilden Arms Management Co., which was admitted in
the underlying proceeding to be a single employer with
Respondent Toby Estates, Inc., transferred title to the
apartment building to the Corporation. Respondent
Tilden Arms Management Co. at the time of the back-
pay hearing was a majority shareholder in the Corpora-
tion and controlled its board of directors. ChaimBabad, the general manager and chief operating officerof the Respondent entities in the underlying unfair
labor practice case, controlled their labor relations. See
Tilden Arms Management Co., 276 NLRB 1111, 1112(1985). He also controlled the operations and labor re-
lations of the Corporation during the period of time
relevant to the instant backpay hearing.Under well-established principles, more than one en-terprise will be considered to constitute a single em-
ployer where there is common ownership or financial
control, common management, interrelation of oper-
ations, and centralized control of labor relations. RadioUnion Local 1264 v. Broadcast Service, 380 U.S. 255,256 (1965); Watt Electric Co., 273 NLRB 655, 657(1984). All four factors need not be present before a
single-employer finding can be made. Blumenfeld The-atres Circuit, 240 NLRB 206, 215 (1979), enfd. 626F.2d 865 (9th Cir. 1980). Here as described above, the
record affirmatively shows the existence of common
ownership, common management, and common control
of labor relations. Accordingly, we find that the Cor-
poration, as of the time of the hearing, constituted a
single employer with the other Respondent entities.
Because the Corporation and the other Respondent en-
tities are a single employer, service of the backpay
specification and notice of hearing on the other entities
constitutes service on the Corporation. See RainbowPress of Fredonia, 287 NLRB 477, 482 (1987).2. We find merit in the Respondent's exception tothe judge's finding that backpay amounts due should
be calculated based on the terms and conditions of em-
ployment set forth in the predecessor employer's col-
lective-bargaining agreement with the Union. In the
underlying unfair labor practice proceeding, the Board
ordered the Respondent to ``make [William Boykin]
whole for any loss of earnings and other benefits.''
276 NLRB 1111, 1121 (1985). The judge in the instant
proceeding, relying on Love's Barbecue RestaurantNo. 62, 245 NLRB 78 (1979), enfd. in pertinent part640 F.2d 1094, 1102±1103 (9th Cir. 1981), and StateDistributing Co., 282 NLRB 1048 (1987), interpretedthe make-whole remedy to require the Respondent, a
successor employer, to restore the pay rate and benefits
the predecessor employer had provided pursuant to a
collective-bargaining agreement. The Board's remedial
Order, however, did not include a requirement that the
Respondent reinstate the terms and conditions of em-
ployment set forth in the predecessor employer's
agreement with the Union. That Order was enforced by
the Court of Appeals for the Second Circuit. Docket
No. 87-4072 (Nov. 20, 1987) (unpublished). In these
circumstances, we shall not, in the instant backpay pro-
ceeding, provide for a backpay remedy calculated on 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Accordingly, the judge was incorrect in ordering payments to thepension and welfare funds on behalf of the discriminatees, as pro-
vided for in the predecessor's contract.3In remanding this case to the judge, we stress that on the presentrecord we are unable to determine what effect, if any, the Respond-
ent's purported offer of reinstatement has on its backpay obligation
to discriminatee Boykin.1During the course of the trial, the caption of the case was amend-ed to include Tilden Arms Management Corp. as part of the above-
named single employer.2During the trial of this case, the backpay claim of Cave Tobinwas settled. As part of the settlement Tobin waived reinstatement.
Following the close of trial, by motion filed by the General Counsel
on November 6 and November 13, 1990, the backpay claim of Nolly
Baynes was settled. As part of the settlement, Baynes waived rein-
statement. Counsel for the General Counsel contends that notwith-
standing such settlement fund contributions for these employees are
still owed the Union.the basis of the contractual terms.2See Dahl Fish Co.,299 NLRB 413 fn. 3 (1990). Accordingly, we shall re-
mand the case to the judge for recalculation of the
backpay owed, considering inter alia, the wages and
terms and conditions of employment of replacement
employees, as well as those offered to Boykin.3. The Respondent argues that it first offered Boykinemployment at $180 per week at the time of the take-
over and that he should therefore receive no backpay.
Based on his finding that the Respondent was required
to pay the contractual wage rate, the judge found that
the Respondent did not make a valid offer of employ-
ment to Boykin. Inasmuch as we find that the judge
erred in concluding that the Respondent was required
to offer the contractual wage rate to Boykin, our re-
mand also requires the judge to determine whether
Boykin received a valid offer of employment.3ORDERIt is ordered that the case is remanded to JudgeEdelman for further proceedings, including additional
hearing, if necessary, consistent with this decision.ITISFURTHERORDERED
that the judge, if necessary,prepare and serve on the parties a second supplemental
decision containing findings, conclusions, and rec-
ommendations, based on all the record evidence. Fol-
lowing the service of the second supplemental decision
on the parties, the provisions of Section 102.46 of the
Board's Rules and Regulations shall apply.April M. Wexler, Esq., for the General Counsel.Morris Tuchman, Esq., for the Respondent.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEHOWARDEDELMAN, Administrative Law Judge. This casewas tried before me on October 16, 1990, in Brooklyn, New
York.On September 30, 1985, the National Labor RelationsBoard issued its decision ordering the above-captioned
Respondent/Employer (Respondent)1to offer reinstatementand to make whole employees Nolly Baynes, Cave Tobin,
and William Boykin. On November 20, 1987, the United
States Court of Appeals for the Second Circuit entered a
judgment enforcing the Board's Order. Following the
issuance of the circuit court's decision, a controversy aroseconcerning whether Respondent, as part of the Board'smake-whole remedy was required to pay to Local 32B-32J,
Service Employees International Union, AFL±CIO (the
Union), the collective-bargaining representative for the
above-named employees, fund contributions, on behalf of the
above-named employees, to the Building Services 32B-32J
Pension and Health Funds (the Funds). Another controversy
arose concerning the gross backpay and the interim earnings
of Boykin.2Briefs were filed by counsel for the General Counsel andcounsel for Respondent. On consideration of the briefs, the
entire record, and based on my observation of the demeanor
of the witnesses, I make the followingFINDINGSOF
FACTIn the underlying case the Board found that Respondentwas a successor employer. This finding was adopted by the
court of appeals. Tilden Arms Management Co., 276 NLRB1111 (1985). ``Usually, a successor employer is free to set
initial terms and conditions of employment without first bar-
gaining with the incumbent union.'' NLRB v. World Evan-gelism, 656 F.2d 1349 (9th Cir. 1981); Burns Security Serv-ices v. NLRB, 406 U.S. 272, 294±295 (1972); Spruce UpCorp., 209 NLRB 194, 195 (1974). It is Respondent's con-tention that relying on such principle, Respondent is not obli-
gated to pay to the fund as part of a make-whole remedy,
and can set initial rates of pay. Thus an offer of reinstate-
ment, if otherwise valid, would not be rendered invalid, if
the rate of pay were below that of the predecessor employ-
er's rate of pay set forth in the agreement between the prede-
cessor employer and the Union. However, in the instant case,
unlike in Burns supra, the Board found that Respondent un-lawfully bribed employees to quit, and in effect refused to
hire employees who were members of the Union and thus
prevented the Union from acquiring a continuing majority
status. The Board concluded that such conduct violated Sec-
tion 8(a)(1), (3), and (5) of the Act. In these circumstances,
the rationale of Burns does not apply.In State Distributing Co., 282 NLRB 1048 (1987), a casevery similar to the instant case, the Board found that Re-
spondent had to bargain with the union before fixing initial
terms and conditions of employment. Potter's Drug Enter-prise, 233 NLRB 15 (1977), enfd. mem. 99 LRRM 3327(9th Cir. 1978); Love's Barbecue Restaurant No. 62, 245NLRB 78 (1979), enfd. in pertinent part sub nom. Kallmanv. NLRB, 640 F.2d 1094, 1102±1103 (9th Cir. 1981). The re-spondent was ordered to cancel on request by the union all
terms and conditions unilaterally implemented and make
whole the employees for all wages and benefits that would
have been paid absent respondent's unlawful conduct from
the date of implementation to the date of impasse, or the date
agreement was reached. In connection with backpay the
Board concluded it was appropriate to calculate backpay 15TILDEN ARMS MANAGEMENT CO.based on the rates of pay set forth in the predecessor em-ployer's agreement with the union, because of the successor
employer's failure to recognize and bargain with the union.
Moreover, the Board specifically provided that as part of
such make-whole remedy, the respondent successor employer
was required to remit to the union, fund payments provided
by the agreement between the union and the predecessor em-
ployer. State Distributing, supra at fn. 2.The fund payments provided by the union contract withthe predecessor employer provided for a $12-per-week fund
contribution per employee. Counsel for the General Counsel
contends that such fund payments increase in the amount that
such payments have increased in the industrywide agreement.
The Board specifically rejected such contention in J.R.R. Re-alty Co., 301 NLRB 473, 475 fn. 15 (1991).Accordingly, I conclude that the gross backpay should becomputed at the Union's agreement rate of $240 per week
from April 20, 1982, until January 5, 1985, when Respondent
granted similar replacement employees a 10.67-percent wage
increase. Thereafter such pay rate shall include such increase
and gross backpay thereafter calculated at $265.62 per week.I further conclude that fund contributions be made to theUnion from April 20, 1982, to date. Such fund contributions
must be made on behalf of all three discriminatees, notwith-
standing settlements of the backpay claims of Tobin and
Baynes, although as to Tobin, contributions ended as of the
second quarter of 1982.Counsel for Respondent contends that Boykin did notmake a good-faith search for interim employment. The cred-
ible and uncontradicted testimony of Boykin establishes that
following Boykin's refusal of reinstatement by Respondent
of April 20, 1982, he thereafter made the following search
for work until he began regular employment for Edison Park-
ing Corp., during the second quarter of 1984. Boykin made
phone calls to various employers in his local area. He was
unable to recall any specific employers. He also made a
door-to-door search, and responded to newspaper ads in the
New York Daily News concerning employment opportunities
in the local area. Some of the employers he contacted per-
sonally without success, included Standard Novelty Com-
pany, Barclay Plaza, Macy's Department Store, Alexander's
Department Store, and Lefrak City Apartments. During this
period of unemployment he lived primarily on unemploy-
ment checks. To receive such checks he was required to re-
port to Unemployment his search for work. To supplement
such income, Boykin performed odd jobs for a neighbor
whose husband was ill and was employed for a week by J.
Esposito & Sons for a week. Such interim earnings are set
forth as accurately as possible in the amended specification.
As set forth above, his search for work ended in the second
quarter of 1984, when he became employed by Edison and
worked continuously thereafter until he was subsequently re-
employed by Respondent, during the third quarter of 1987.The general principles governing backpay proceedings arewell-settled. The finding of an unfair labor practice is pre-
sumptive proof that some backpay is owed. NLRB v. MastroPlastics Corp., 354 F.2d 170, 178 (2d Cir. 1965), cert. de-nied 384 U.S. 972 (1966). Once the General Counsel has
shown the gross backpay due in the specification, the Em-
ployer has the burden of establishing affirmative defenses
which would mitigate his liability, including willful loss of
earnings and interim earnings to be deducted from the back-pay award. NLRB v. Brown & Root, Inc., 311 F.2d 447, 454(8th Cir. 1963); see also Sioux Falls Stock Yards Co., 236NLRB 543 (1978).Respondent does not meet its burden of proof by pre-senting evidence of lack of employee success in obtaining in-
terim employment or of so-called ``incredibly low earnings,
but must affirmatively demonstrate that the employee did not
make reasonable efforts to find interim work.'' NLRB v.Miami Coca-Cola Bottling Co., 360 F.2d 569, 575±576 (5thCir. 1966).The evidence must establish that during the backpay pe-riod there were sources of actual or potential employment
that the claimant failed to explore, and must show if, where,
and when the discriminatee would have been hired had they
applied. Id. at 1308; McLoughlin Mfg. Corp., 219 NLRB920, 922 (1975); Isaac & Vinson Security Services, 208NLRB 47, 52 (1973). Champa Linen Service Co., 222 NLRB940, 942, 1976).Although the discriminatee must make reasonable effortsto mitigate his loss of income, he is held only to reasonable
exertions, not to the highest standard of diligence. NLRB v.Arduini Mfg. Co., 384 F.2d 420, 422±423 (1st Cir. 1968);Otis Hospital, 240 NLRB 173, 175 (1979). Success is not themeasure of the sufficiency of the discriminatee's search for
employment. The law only requires an ``honest, good faith
effort.'' NLRB v. Cashman Auto Co. & Red Cab Co., 223F.2d 832, 836 (1st Cir. 1955). A discriminatee is not required
to apply for each and every possible job that might have ex-
isted in the industry, or even to apply for work during each
and every quarter. Champa Linen Service, supra at 942;Madison Courier, 202 NLRB 808, 814 (1973); Sioux FallsStock Yards Co., supra at 551; Cornwell Co., 171 NLRB342, 343 (1968). What constitutes reasonable efforts depends
upon the circumstances of each case, an examination of the
entire backpay period, not upon a purely mechanical exam-
ination of the number or kind of applications for work made
by the discriminatees. Cornwell Co., supra; Mastro PlasticsCorp., 136 NLRB 1342, 1359 (1962). In determining the rea-sonableness of this effort, the employee's skill, qualifications,
age and labor conditions in the area are factors to be consid-
ered. Id. However, even where the evidence raises doubt as
to the diligence of the claimants efforts to gain employment,
it is the discriminatee who must receive the benefit of the
doubt rather than the respondent wrongdoer whose conduct
has created the situation giving rise to the uncertainty. NLRBv. Miami Coca-Cola Bottling Co., supra at 572±573; Neely'sCar Clinic, 255 NLRB 1420, 1421 (1981); Kansas RefinedHelium Co., 252 NLRB 1156, 1157 (1980), enfd. 683 F.2d1296 (10th Cir. 1982); Otis Hospital, supra at 174.Respondent contends that Boykin had a continuing duty toseek out different or additional employment in order to miti-
gate Respondent's backpay liability by 100 percent. This as-
sertion has no foundation in law. Rather, it is well-settled
that an employee who accepts appropriate employment at
lower pay is not required to search for a better job. SiouxFalls Stock Yards, supra at 570; Champa Linen Service,supra at 942; Firestone Synthetic Fibers & Textile Co., 207NLRB 810, 815 (1973). Conversely, discriminatees are not
required to lower their sights or accept employment which is
not substantially equivalent, i.e., the same or better. South-eastern Envelope Co., 246 NLRB 423, 430 (1979). 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Although Boykin could not recall every employer hephoned, visited, or filled out an application for, such search
took place over 7 years ago. It is to be expected that over
such a period of time his memory would be considerably af-
fected.The Board has also found that poor recordkeeping, uncer-tain memory, and even exaggeration do not necessarily dis-
qualify an employee from receiving backpay. Kansas RefinedHelium Co., supra at 1159; Sioux Falls Stock Yards, supraat 559±560. Further, it is neither unusual nor suspicious if a
discriminatee cannot accurately recall details of work search
undertaken several years before. United Aircraft Corp., 204NLRB 1068 fn. 4 (1973).Finally, it should be noted that the Board and the Courtshave held that:[I]t is not enough that the respondent thinks that em-ployees should have been able to secure jobs. Suspicion
and surmise are no more valid bases for decision in
[the] backpay hearing than in an unfair labor practice
hearing. [Laidlaw Corp., 207 NLRB 591, 594 (1973),enfd. 507 F.2d 1381 (7th Cir. 1974), cert. denied 422
U.S. 1042 (1975).]Clearly, the evidence establishes that Boykin engaged in adiligent search for work. Although he was not very success-
ful in obtaining interim employment until 1984, I conclude
that he did make reasonable efforts and thus cannot be fault-
ed for his lack of success. Accordingly, I conclude Respond-
ent has failed to meet its burden of proof. Accordingly, I
conclude that Boykin should be awarded the backpay cal-
culated as due him in the amended backpay specification.Respondent contends that Boykin's reemployment to hisformer job at a rate of pay of $220 per week cuts off his
backpay. Such contention is based on Respondent's conten-
tion that it has a right to establish initial rates of pay. How-
ever, as set forth above, I have concluded otherwise. I, there-
fore, conclude that the wages paid to Boykin from the period
of reemployment to date constitute interim earnings, to be set
off against that rate of pay. I have concluded he should have
received, if a valid offer of reinstatement had been made.Respondent also contends that a sum of money receivedby Boykin as a result of a successful arbitration brought by
the Union against Henry Moses, the predecessor employer,
should be counted as interim earnings. The Union's contract
with Moses provided that the employer had an obligation to
inform the Union, in case of a sale, etc., of the apartment
building in issue. The contract provided for money damages
of up to 6 months pay for each employee, in the event the
employer failed to meet such obligation. As a result of the
Union's successful arbitration, Boykin received $6240. It is
clear that such sum of money had absolutely nothing to do
with Respondent's backpay liability, anymore than a work-
men's compensation award for job injury. The money was
paid to Boykin, as a result of a legal obligation of the prede-
cessor employer and has nothing to do with Respondent's
backpay liability. Accordingly, I reject Respondent's conten-
tion.Accordingly, I conclude the backpay due to Boykin andthe fund contributions to the Union are as follows:Computation of Backpay Due To William BoykinI. GROSS BACKPAYApril 20, 1982, through January 1985Ð$240 per weekJanuary 5, 1985 through presentÐ$265.62 per week19822 (10 wks.)$2,400
33,120

43,120
19831$3,120
23,120

33,120

43,120
19841$3,120
23,120

33,120

43,120
19851$3,453
23,453

33,453

43,453
19861$3,453
23,453

33,453

43,453
19871$3,453
23,453

33,453

43,453
19881$3,453
23,453

33,453

43,453
19891$3,453
23,453

33,453

43,453
19901$3,453
23,453

33,453
 17TILDEN ARMS MANAGEMENT CO.Computation of Interim Earnings of William BoykinII. INTERIM EARNINGS19922Odd Jobs$250
3Odd Jobs325

4Odd Jobs325
19831J. Esposito & Sons$198
1328 39th Street
Brooklyn N.Y.20
30
401984102Edison Parking Corp.$2,267
100 Washington Street
Newark, New Jersey3Edison Parking Corp.2,267

4Edison Parking Corp.2,267
19851Edison Parking Corp.$2,399
2Edison Parking Corp.2,399

3Edison Parking Corp.2,399

4Edison Parking Corp.2,399
19861Edison Parking Corp.$2,562
2Edison Parking Corp.2,562

3Edison Parking Corp.2,562

4Edison Parking Corp.2,562
19871Edison Parking Corp.$2,693
2Edison Parking Corp.2,693

3Edison Parking Corp.$1,367
Tilden Arms Management1,540
Quarter Total2,907
4Tilden Arms Management2,860
19881Tilden Arms Management$2,860
2Tilden Arms Management2,860

3Tilden Arms Management2,860

4Tilden Arms Management2,860
19891Tilden Arms Management$2,860
2Tilden Arms Management2,860

3Tilden Arms Management2,860

4Tilden Arms Management2,860
19901Tilden Arms Management$3,060
2Tilden Arms Management3,060

3Tilden Arms Management3,060
Computation of Net Backpay Due To William BoykinIII. COMPUTATION OF NET BACKPAYYR./QTR.GROSS BACK-PAYINTERIMEARNINGSNET BACK-PAY1982Computation of Net Backpay Due To WilliamBoykinÐContinuedIII. COMPUTATION OF NET BACKPAYYR./QTR.GROSS BACK-PAYINTERIMEARNINGSNET BACK-PAY2$2,400$250$2,150
33,1203252,795

43,1203252,795
19831$3,120$198$2,922
23,12003,120

33,12003,120

43,12003,120
19841$3,1200$3,120
23,120$2,267853

33,1202,267853

43,1202,267853
19851$3,453$2,399$1,054
23,4532,3991,054

33,4532,3991,054

43,4532,3991,054
19861$3,453$2,562$891
23,4532,562891

33,4532,562891

43,4532,562891
19871$3,453$2,693$760
23,4532,693760

33,4532,907546

43,4532,860593
19881$3,453$2,860$593
23,4532,860593

33,4532,860593

43,4532,860593
19891$3,453$2,860$593
23,4532,860593

33,4532,860593

43,4532,860593
19901$3,453$3,060$393
23,4533,060393

33,4533,060393
TOTAL DUE$42,037
Plus any additional net backpay computed in the same man-ner to date with interest as computed pursuant to New Hori-zons for the Retarded, 283 NLRB 1173 (1987). 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Computation of the Contributions Due to the BuildingServices 32B-32J Pension FundYR./QTR.BAYNESBOYKINTOBIN
19822$120$120$120
31561560
41561560
19831$156$156$0
21561560

31561560

41561560
19841$156$156$0
21561560

31561560

41561560
19851$156$156$0
21561560

31561560

41561560
19861$156$156$0
21561560

31561560

41561560
19871$156$156$0
21561560

31561560

41561560
19881$156$156$0
21561560

31561560

41561560
19891$156$156$0
21561560

31561560

41561560
19901$156$156$0
21561560

31561560
TOTAL DUE$5,268$5,268$120
Plus any additional contributions computed in the same man-ner to date with interest as computed above.Computation of the Contributions Due to the BuildingServices 32B-32J Health FundYR./QTR.BAYNESBOYKINTOBIN
19822$181$181$181
31811810

41811810
19831$181$181$0
21811810

31811810

41811810
19841$181$181$0
21811810

31811810

41811810
19851$181$181$0
21811810

31811810

41811810
198611811810
21811810

31811810

41811810
19871$181$181$0
21811810

31811810

41811810
19881$181$181$0
21811810

31811810

41811810
19891$181$181$0
21811810

31811810

41811810
19901$181$181$0
21811810

31811810
TOTAL DUE$6,154$6,154$181
 19TILDEN ARMS MANAGEMENT CO.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.ORDER3Respondent, Chaim Babad, Usher Babad, Chaim Schweid,Baruch Nathan Halberstan, LSM Management (Bernat Stein-
metz, General Partner), and Sherman Management Co.
(Emanuel Steinmetz, General Partner), a co-partnership d/b/a
Tilden Arms Management Co. and Toby Estates, Inc., and
Tilden Arms Management Corp., a single employer, their of-ficers, agents, successors, and assigns shall pay individuallyand collectively to William Boykin $42,037, plus additional
moneys due to date computed as described in this decision
with interest as computed pursuant to New Horizons for theRetarded, 283 NLRB 1173 (1987), and to Local 32B-32J,Service Employees International Union, AFL±CIO for de-
posit in their pension fund, the sums $5268 on behalf of
Nolly Baynes and William Boykin, and $120 on behalf of
Carol Tobin, and deposit in their health fund the sums of
$6154 on behalf of Baynes and Boykin, and $181 on behalf
of Tobin, plus any additional contributions to date computedas set forth in this decision together with interest as com-
puted above.